                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 PAUL ADAMS,

        Petitioner,                                                      ORDER
 v.
                                                               18-cv-982-jdp
 LIZI TEGELS,                                                  App. No. 19-2709

        Respondent.


       On August 22, 2019, the court dismissed the habeas petition filed by petitioner Paul

Adams pursuant to 28 U.S.C. § 2254. Petitioner has now filed a notice of appeal from that

order and requests leave to proceed in forma pauperis. (Dkt # 22). The court cannot consider

this request, however, because it lacks supporting documentation regarding petitioner’s

eligibility for indigent status. See 28 U.S.C. § 1915(a)(2). For this appeal to proceed, petitioner

must either pay the $505 appellate docketing fee by October 16, 2019, or submit a certified

inmate trust fund account statement (or institutional equivalent) for the six-month period

immediately preceding the filing of this appeal.




                                             ORDER

       IT IS ORDERED that not later than October 16, 2019, petitioner Paul Adams shall

pay the $505 appellate docketing fee or submit a certified copy of an inmate trust fund account

statement for the period beginning approximately February 22, 2019 through at least August

22, 2019. If petitioner fails to pay the $505 appellate docketing fee, comply as directed, or




                                                1
show cause for failure to do so, then this appeal may be dismissed without further notice.



              Entered this 25th day of September, 2019.

                                    BY THE COURT:


                                    /s/
                                    PETER OPPENEER
                                    Magistrate Judge




                                              2
